ON relator’s motion for rehearing.
WOODLEY, Judge.
*220This is an original application for habeas corpus wherein it is contended that relator is illegally restrained of his liberty by John R. Leavell, County Judge of Kerr County. It is alleged that the judgment of conviction against relator in the county court of Kerr County is void because the complaint did not charge an offense.
The application sets out the complaint which alleges that relator disturbed the peace “by using loud vociferous language in a manner calculated to disturb the peace of the inhabitants of a public place, to-wit: 500 Block of Schreiner St.; Christine’s Place. ...”
The record shows that relator is not in fact restrained, but is at large “upon his promise to pay his fine if he can get no relief from what he considers to be an illegal conviction.”
We remain convinced that relator is not entitled to relief because he is not under restraint.
Also, though not necessary to a decision in the pending case, we express the opinion that the failure to describe the public place other than as “500 Block of Schreiner St.; Christine’s Place” is not fatal to the complaint, and the judgment rendered thereon is not subject to collateral attack by reason of the want of a more particular description of the public place.
Relator’s motion for rehearing is overruled.